BARKDULL, Chief Judge
(concurring specially).
I concur in the opinion authored by Judge Carroll. It appearing that the chancellor has already made judicial determination of the question by the issuance of a temporary injunction, there is no basis for our entertaining the certified questions. The attempted certification amounts to an interlocutory appeal. See: Prigger v. Kingery, Fla.App.1962, 144 So.2d 323; Johnson v. Southeast Title and Insurance, Fla.App.1963, 148 So.2d 67; State v. Potter, Fla.1969, 224 So.2d 291.